Title: To James Madison from William Shaw and Others, 6 July 1813
From: Shaw, William
To: Madison, James


Sir,
Washington July the 6 1813
We the subscribers citizens of the City of Washington, who reside in the vicinity of the navy yard: Ask the liberty to state that whareas the vacancy in the office of Justice of the peace, in our neighbourhood occasioned by the Death of the late Henery Queen also the removeal from that neighbourhood of Joseph Forest Esqr. and the nonappointment of Charles Mannifee (deranged in mind) leaves at the present time an appointment for the said office highly necessary, The vast number of nonresidents of almost every character who flock to the Navy yard for imployment; with the quantity of Marines stationed in the barricks which is situated nearly in the center of our neighbourhood; and the frequent discharge of Sailors in this place from the government Ships; Renders it highly necessary that a sufficent number of peace officers should be appointed for the suppoart of the civil law and the protection of our families and property. We therfore have taken the liberty of recommending to your notice Joseph B Parsons for the appointment of Justice of the peace for said County, And shall be much gratified if success attend the application = whom we consider fully compitent to discharge the duties of said office
William Shaw[and eleven others]
